     Case 1:19-cv-00058-DAD-BAM Document 32 Filed 06/29/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SHONTRICE L. GREEN,                             No. 1:19-cv-00058-NONE-BAM
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REVERSING
14       ANDREW M. SAUL, Commissioner of                 AGENCY’S DENIAL OF BENEFITS AND
         Social Security,                                ORDERING REMAND
15
                         Defendant.                      (Doc. No. 30)
16

17

18           Plaintiff Shontrice L. Green filed this action seeking judicial review of a final decision of
19   the Commissioner of Social Security1 (“Commissioner”) denying her application for
20   supplemental security income (“SSI”) under Title XVI of the Social Security Act. The matter
21   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local
22   Rule 302.
23           On March 13, 2020, the assigned magistrate judge filed findings and recommendations
24   recommending that the Commissioner’s determination be reversed and the action be remanded
25   for further administrative proceedings. (Doc. No. 30.) The findings and recommendations were
26
     1
27     Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the
     Federal Rules of Civil Procedure, Andrew M. Saul is substituted for Acting Commissioner Nancy
28   A. Berryhill as the defendant in this suit.
                                                    1
     Case 1:19-cv-00058-DAD-BAM Document 32 Filed 06/29/20 Page 2 of 4

 1   served on the parties and contained notice that any objections to the findings and

 2   recommendations were to be filed within fourteen (14) days from the date of service. On March

 3   27, 2020, the Commissioner timely filed objections. (Doc. No. 31.) Plaintiff did not file a

 4   response to the Commissioner’s objections.

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 6   de novo review of this case. Having carefully reviewed the entire file, including the

 7   Commissioner’s objections, the court finds the findings and recommendations to be supported by

 8   the record and by proper analysis.

 9          The findings and recommendations succinctly summarized the underlying decision by the

10   Administrative Law Judge (“ALJ”) as follows:

11                  The ALJ found that Plaintiff engaged in substantial gainful activity
                    during the third quarter of 2016, the first quarter of 2017, and the
12                  third quarter of 2017. AR 18. However, there had been a continuous
                    twelve-month period during which Plaintiff did not engage in
13                  substantial gainful activity and the remaining findings addressed the
                    period that the Plaintiff did not engage in substantial gainful activity.
14                  AR 18. Further, the ALJ identified degenerative disc disease of the
                    lumbar spine and obesity as severe impairments. AR 18. The ALJ
15                  then determined that Plaintiff did not have an impairment or
                    combination of impairments that met or medically equaled the
16                  severity of one of the listed impairments. AR 20-21. Based on a
                    review of the entire record, the ALJ determined that Plaintiff had the
17                  residual functional capacity (“RFC”) to perform light work, could lift
                    and carry twenty pounds occasionally and ten pounds frequently,
18                  stand and/or walk for up to six hours in an eight-hour workday, sit
                    for up to six hours in an eight-hour workday, occasionally climb
19                  ladders, ropes, scaffolds, ramps, and stairs, occasionally push and
                    pull bilaterally with her upper extremities, occasionally balance,
20                  crawl, crouch, kneel and stoop, and should not work in jobs that
                    require constant reading of fine print or frequent work with small
21                  objects. AR 21-26. With this RFC, the ALJ determined that Plaintiff
                    was unable to perform any past relevant work. AR 27. Plaintiff was
22                  classified as a younger individual age 18-49 on the date the
                    application was filed, has limited education and is able to
23                  communicate in English, and transferability of job skills was not an
                    issue in the case because Plaintiff’s past relevant work was unskilled.
24                  AR 27. Considering Plaintiff’s age, education, work experience, and
                    RFC, the ALJ found that there are jobs that exist in significant
25                  numbers in the national economy that Plaintiff could perform. AR
                    27-28. The ALJ therefore concluded that Plaintiff was not under a
26                  disability, as defined in the Social Security Act, since May 6, 2015,
                    the date the application was filed. AR 28-29.
27

28   (Doc. No. 30 at 5.)
                                                        2
     Case 1:19-cv-00058-DAD-BAM Document 32 Filed 06/29/20 Page 3 of 4

 1          The findings and recommendations reasoned that remand for further findings was

 2   appropriate as to one matter. Specifically, treating physician Dr. Bryan indicated in a March 21,

 3   2017 opinion that plaintiff should avoid bending and twisting of her low back. While the ALJ

 4   indicated that he incorporated this opinion into the RFC finding, the magistrate judge correctly

 5   concluded that the RFC finding did not address the limitations on bending and twisting. (Doc.

 6   No. 30 at 10.)

 7          In his objections, the Commissioner first argues that the ALJ in fact did incorporate Dr.

 8   Bryan’s March 21, 2017 opinion that plaintiff should avoid bending or twisting her lower back

 9   into the RFC determination by finding that plaintiff was limited to “occasional stooping (bending

10   at the waist).” (Doc. No. 31 at 3.) However, this argument was previously advanced in the

11   Commissioner’s responsive brief before the magistrate judge, and the Commissioner cites no

12   authority for the proposition that occasional stooping is synonymous with a finding that a

13   claimant should avoid bending or twisting of the lower back. The ALJ was required to explain

14   how the limitations described in Dr. Bryan’s March 21, 2017 opinion, which the ALJ credited,

15   related to the RFC determination. See Dela Cruz v. Colvin, 2014 WL 2865076, *2-3 (C.D. Cal.

16   2014); see also Treichler v. Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir. 2014)

17   (“Although the ALJ's analysis need not be extensive, the ALJ must provide some reasoning in

18   order for us to meaningfully determine whether the ALJ’s conclusions were supported by

19   substantial evidence.”).

20          The Commissioner also argues that the “ALJ reasonably found Dr. Bryan did not provide
21   clinical findings to support any further restriction than assessed by the ALJ[.]” (Doc. No. 31.)

22   However, the ALJ did not make such a finding with respect to Dr. Bryan’s March 21, 2017

23   opinion. As the magistrate judge noted, the ALJ instead credited this opinion and expressly stated

24   that he incorporated limitations on bending and twisting of the lower back into the RFC finding,

25   yet the RFC finding clearly did not include any limitations on bending and twisting of the lower

26   back. (Doc. No. 30 at 10.)
27          Finally, the Commissioner argues that any error was harmless because plaintiff was not

28   precluded from performing other work. (Doc. No. 31 at 4.) In support of this argument, the
                                                       3
     Case 1:19-cv-00058-DAD-BAM Document 32 Filed 06/29/20 Page 4 of 4

 1   Commissioner relies entirely on the contention that the occupations of packer, cleaner, and

 2   cafeteria attendant require only occasional or no stooping. (Id.) The Commissioner’s argument

 3   again assumes, without citation to controlling authority, that stooping is synonymous with

 4   avoiding bending or twisting of the lower back. Because the ALJ did not include limitations on

 5   bending and twisting of the lower back or otherwise explain how those limitations were

 6   adequately encompassed in the RFC determination, the court cannot conclude that any error was

 7   “inconsequential to the ultimate nondisability determination” and therefore harmless. Molina v.

 8   Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012).

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1.      The findings and recommendations filed March 13, 2020 (Doc. No. 30), are

11                  ADOPTED IN FULL; and

12          2.      Plaintiff’s appeal of the decision of the Commissioner is GRANTED and the

13                  action is REMANDED for further administrative proceedings consistent with the

14                  findings and recommendations.

15   IT IS SO ORDERED.
16
        Dated:     June 29, 2020
17                                                    UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                      4
